DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 06/30/2021 has been considered. An initialed copy of form 1449 is enclosed herewith.
Specification
The abstract of the disclosure is objected. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanemaru et al. (US 20200284690 A1).
Re. claims 1, 11 and 12,  Kanemaru disclose a rotating machine drive system (Fig. 1) comprising:
a power supply (see power supply line 11);
an electric motor (15) that is driven by electric power supplied from the power supply (¶. [0040]);
a rotating machine (30);
a belt drive transmission unit (see unit 6 in Fig. 14) including an electric motor side pulley (Pu1) that outputs a rotational driving force of the electric motor (15), 
a rotating machine side pulley (Pu2) that drives the rotating machine (30), and 
a belt (BE) that is suspended between the electric motor side pulley (Pu1) and the rotating machine side pulley (Pu2);
an electrical information detection sensor that detects electrical information of the electric motor (see current detector 70 in Fig. 1); and
a diagnostic unit (unit 20) that determines whether or not a transmission abnormality of the rotational driving force occurs in the belt drive transmission unit (¶. [0031]), based on the electrical information (70), and 
outputs an abnormality detection signal when it has been determined that there is the transmission abnormality (see unit 40 and 50).
Re. claim 5, Kanemaru disclose wherein an alarm notification device is provided which makes a notification of the transmission abnormality according to the abnormality detection signal (see alarm unit 50).
Re. claim 6, Kanemaru disclose wherein a monitoring center including the diagnostic unit and an information transmission unit which transmits the abnormality detection signal to the monitoring center are provided (see monitoring unit 20 and display unit 40).
Re. claim 7, Kanemaru disclose wherein an electric motor control device is provided which uses a detected value of the electrical information detection sensor to control the electric motor (see power lines 11 controlling the motor), and the diagnostic unit receives a torque current calculated in the electric motor control device and the electrical information, and determines whether or not there is the transmission abnormality of the belt drive transmission unit, based on the torque current and the electrical information which have been received (see current/torque plots on Fig. 5).
Re. claim 8, Kanemaru disclose wherein the electric motor control device has a diagnostic function of the diagnostic unit (unit 20 performing diagnostic function ¶. [0071]).
Re. claims 9 and 14, Kanemaru disclose wherein the electric motor control device controls a speed of the electric motor according to the abnormality detection signal ¶. [0043]).
Re. claim 10, Kanemaru Figs. 1-3
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kanemaru et al. (US 20200284690 A1).
Re. claim 4, Kanemaru disclose wherein a circuit breaker is provided which shuts off the electric power (see circuit breakers 12a, 12b, 12c), which is supplied to the electric motor, however, it does not teach according to the abnormality detection signal (circuit breakers 12a, 12b, 12c are used as safety procedure in the case of motor abnormality. Hence, it would have been obvious to one with ordinary skill in the art control circuit breakers based on the abnormality flag signal to avoid damage to motor).
Allowable Subject Matter
6.	Claims 2-3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846